STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF     LOUISIANA                                                                            NO.       2022      Kw      1340

VERSUS


NEAL    A.       LANGHART                                                                        DECEMBER             19,         2022




In    Re:                 Neal        A.    Langhart,           applying          for        supervisory               writs,          21st
                          Judicial            District              Court,       Parish            of        Livingston,              Nos.
                          45, 087,          45, 286.




BEFORE                    McDONALD,           McCLENDON,             AND       HOLDRIDGE,              JJ.


        WRIT              GRANTED.             The       trial       court' s         rulings           revoking            relator' s
bond        in        case            number        45, 087          and       denying            bond        in      case          number

45, 285          are                reversed.           Louisiana' s             constitution                     requires             that

     b] efore              and        during        a       trial,         a    person           shall        be      bailable             by
sufficient                      surety,        except           when       he     is        charged           with          a     capital

offense          and            the    proof        is      evident        and       the    presumption                of       guilt      is
great."               La.           Const.     art.          I, §     18( A).          However,              when      a    person         is
charged with a crime of violence                                           as    defined by La.                     R. S.        14: 2( B),
and    the         proof             is     evident          and     the       presumption              of    guilt         is      great,

he    shall   be bailable
                      not     following a contradictory      if,                                                                 hearing,
the    judge "
           finds by clear and convincing evidence that                                                                          there      is

a substantial risk that the person may flee or poses an                                                                          imminent
danger           to        any       other     person           or    the       community."                   La.     Const.           art.

I, §        18 (          B).          In    the     instant          case,          although           the         state         offered


evidence              to        establish          probable           cause          for    the        offenses,            the       state
failed           to        offer           clear        and     convincing             evidence              that      there          is      a

substantial                     risk        that    relator           may       flee        or    he     poses         an        imminent
danger           to   any   other                    person           or       the     community.    Cf.   State   v.

Jacobs,            2012- 2737 ( La.                         12/ 20/ 12),         108     So. 3d 757 ("   Given   that

defendant                  is        charged       with         an    enumerated                 crime       of      violence           and

due     to         defendant' s                 lengthy              criminal          history,               including               prior

acts        of     violence                  against          the     victim           of       the     instant             case,       the

trial court did not abuse its discretion in granting the State' s
motion           to             hold        defendant           without           bond.").              Accordingly,                   this
matter           is         remanded           to        the       trial        court        to       reinstate                 relator'      s

original              bond            in     case        number        45, 087         and        to     set        bond         in    case

number           45, 286              unless       the        state        proves          by     clear        and          convincing
evidence              that           there     is       a    substantial             risk        that        relator may               flee
or    poses           a     threat.


                                                                      imm
                                                                      PMC

                                                                      GH




COURT       OF     APPEAL,                 FIRST     CIRCUIT



                                r




                 UTY            CLERK OF        COU
                          FOR        THE    COURT